DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Request for Continued Examination
	A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 03/01/2022 has been entered.  An action on the RCE follows.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17 – 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2012/0068350).
Kim et al. discloses, as shown in Figures, a semiconductor device manufacturing method comprising:

	wherein when a first environmental density corresponding to the first formation site (120) is greater than a second environmental density corresponding to a second formation site (115, 117), a cross sectional area of the second formation site is greater than a cross sectional area of the first formation site (see Figures 3 – 6 and 11A – 11B, where 115, 117 > 120);
	wherein the first environmental density is determined by a number of formation sites around the first formation site in a predetermined range and the second environmental density is determined by a number of formation sites around the second formation site in the predetermined range [0093] – [0118];
	wherein a first area having the first environmental density forms a rectangular layout, and a plurality of second area having the second environmental density are disposed on opposite sides of the rectangular layout (see Figures 2A – 2B and 11A – 13B).

Regarding claim 18, Kim et al. discloses a difference between a height of a first bump formed on the first formation site and a height of the second bump formed on the second formation site and the difference between the first environmental density and the second environmental density are positively correlated [Figures].

Allowable Subject Matter
3.	Claims 1 – 16, 21 and 23 are allowed.

4.	The following is a statement of reasons for the indication of allowable subject matter:  
Applicant' s claims 1 – 16, 21 and 23 are allowable over the references of record because none of these references disclose or can be combined to yield the claimed semiconductor device manufacturing method comprising when a first environmental density corresponding to a first formation site is greater than a second environmental density corresponding to a second formation site, a cross sectional area of the second formation site is greater than a cross sectional area of the first formation site, and a first area having the first environmental density forms an ellipse layout while a second area having the second environmental density forms a strip layout surrounding the ellipse layout, in combination with the remaining claimed limitations of claim 1; the claimed semiconductor device manufacturing method comprising disposing a mask over the photoresist layer; patterning the photoresist layer to form a plurality of formation sites on the metal pads; when a first environmental density corresponding to a first formation site is greater than a second environmental density corresponding to a second formation site, a cross sectional area of the second formation site is greater than a cross sectional area of the first formation site, and a first area having the first environmental density forms an ellipse layout while a second area having the second environmental density forms a strip layout surrounding the ellipse layout, in combination with the remaining claimed limitations of claim 21.

Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666. The examiner can normally be reached Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897